United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Carol Stream, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-521
Issued: September 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 28, 2010 appellant filed a timely appeal of a November 23, 2010 Office of
Workers’ Compensation Programs’ (OWCP) schedule award decision. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c)(1) and 501.3, the Board has
jurisdiction to consider the merits of the schedule award case.
ISSUE
The issue is whether appellant has more than six percent impairment of the right upper
extremity for which she received a schedule award.
Appellant disagreed with the amount of her schedule award and asked that the medical
evidence be evaluated to include her pain and suffering from her surgery.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 20, 2009 appellant, then a 44-year-old mail processor, filed an occupational
disease claim alleging that she developed a right shoulder condition due to factors of her federal
employment. On July 24, 2009 OWCP accepted her claim for right rotator cuff tear. Appellant
underwent a magnetic resonance imaging (MRI) scan on May 18, 2009 which demonstrated
tendinosis and partial thickness tear of the supraspinatus with associated hypertrophic
degenerative changes of the acromioclavicular joint. On September 21, 2009 she underwent a
right shoulder arthroscopy with arthroscopic rotator cuff repair, arthroscopic SLAP repair and
arthroscopic subacromial decompression performed by Dr. Raghu Pulluru, a Board-certified
orthopedic surgeon.
Appellant filed a claim for a schedule award on March 9, 2010. In a letter dated April 8,
2010, OWCP requested that she provide information regarding the extent of her permanent
impairment for schedule award purposes. On April 7, 2010 Dr. Pulluru stated that appellant had
reached maximum medical improvement. He found that she had a full range of motion shoulder
on physical examination with no instability and significantly improved strength.
In a report dated July 20, 2010, Dr. Arius Patolot, a physician Board-certified in physical
medicine and rehabilitation, examined appellant for schedule award purposes. He listed her
range of motion as abduction 160 degrees, adduction 50 degrees, flexion 180 degrees, extension
40 degrees, internal rotation 70 degrees, external rotation 80 degrees. Dr. Patolot stated that
elbow wrist and hand range of motion and motor strength were normal. He concluded that
appellant had two percent impairment due to loss of range of motion. In regards to motor
strength testing, Dr. Patolot found 4/5 in abduction for a two percent impairment and 4/5 of
flexion for two percent impairment or a total four percent impairment for loss of motor strength.
He concluded that appellant had six percent impairment of her right upper extremity.
On November 1, 2010 Dr. David H. Garelick, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed Dr. Patolot’s report. He found that it failed to comport with
the A.M.A., Guides, as Dr. Patolot rated both loss of strength and loss of motion. Dr. Garelick
noted that appellant demonstrated 40 degrees of extension, one percent impairment, 160 degrees
of abduction, three percent impairment and 70 degrees of internal rotation, two percent
impairment.2 He found that the remainder of her range of motion was not ratable. Dr. Garelick
concluded that appellant had six percent impairment of her right upper extremity due to loss of
range of motion. He noted that appellant’s range of motion deficit qualified for a grade 1
modifier.3 Appellant also had significant residual complaints which qualified a grade 0
modifier.4 Dr. Garelick stated, “Given the functional history modifier is less than the [range of
motion] deficit modifier, no additional [permanent impairment] is awarded.” He concluded that
appellant reached maximum medical improvement on July 20, 2010.

2

A.M.A., Guides 475, Figure 15-34.

3

Id. at 477, Table 15-35.

4

Id. at 406, Table 15-7.

2

On November 23, 2010 OWCP granted appellant a schedule award for six percent
impairment of her right upper extremity.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss of loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment Class for the Diagnosed Condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).9 The net adjustment formula is GMFH - CDX + GMPE - CDX +
GMCS - CDX.10
Although the diagnosis-based approach is the preferred method of evaluating permanent
impairment under the sixth edition of the A.M.A., Guides,11 Table 15-5, Shoulder Regional Grid,
provides that, if loss of motion is present, the impairment may alternatively be assessed under
section 17-7, range of motion impairment.12 A range of motion impairment stands alone and is
not combined with a diagnosis-based impairment.13

5

5 U.S.C. §§ 8101-8193, 8107.

6

20 C.F.R. § 10.404.

7

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides (6th ed. 2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); see also Part 3 -- Medical, Schedule Awards,
Chapter 3.700, Exhibit 1 (January 2010).
8

A.M.A., Guides (6th ed. 2009).

9

Id. at 385-419.

10

Id. at 411.

11

Id. at 461, Section 15.7.

12

Id. at 401-05.

13

Supra note 11.

3

Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with its medical adviser
providing rationale for the percentage of impairment specified.14
ANALYSIS
The Board finds that appellant has six percent impairment of the right upper extremity.
Dr. Patolot did not provide an impairment rating that correlated his findings of physical
examination and to the A.M.A., Guides. The only medical report of record that properly
references the applicable tables and grids of the sixth edition was that of Dr. Garelick, OWCP’s
medical adviser, who reviewed Dr. Patolot’s finding on examination of the right shoulder and
noted that appellant had 40 degrees of extension, one percent impairment, 160 degrees of
abduction, three percent impairment and 70 degrees of internal rotation, two percent
impairment.15 Dr. Garelick found that the remainder of appellant’s range of motion was not
ratable. The Board finds that he properly concluded that appellant had six percent impairment of
her right upper extremity due to loss of range of motion.
Table 15-36 provides that a range of motion impairment may be adjusted by functional
history.16 Dr. Garelick noted that appellant had a range of motion modifier of grade 1,17 based
on a loss of range of motion of less than 20 percent of the member. He further noted that she had
no significant residual complaints for a grade 0 modifier.18 Dr. Garelick stated, “Given the
[GMFH] modifier is less than the [range of motion] deficit modifier, no additional [permanent
impairment] is awarded.” The Board finds that he properly applied the A.M.A., Guides and
determined that appellant had six percent impairment of her right arm.
On appeal, appellant contended that she had additional impairment based on pain and
suffering from surgery. As noted, the A.M.A., Guides provide the method for calculating the
extent of permanent impairment. FECA provides for an impairment rating only after maximum
medical improvement has been reached. The medical evidence of record does not support
appellant’s claim of impairment due to pain resulting from her accepted employment injury. For
these reasons, the weight of the medical evidence establishes that she has no more than six
percent impairment of her right upper extremity.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
15

Supra note 2.

16

Id. at 477, Table 15-36.

17

Supra note 3.

18

Supra note 16.

4

CONCLUSION
The Board finds that the weight of the medical evidence establishes that appellant has no
more than six percent impairment of her right upper extremity for which she has received a
schedule award.
ORDER
IT IS HEREBY ORDERED THAT the November 23, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

